DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 13 and 20, specifically claim 1 recites "identifying…, matching…  determining…”. These limitations could be reasonably and practically performed by the human mind, for instance a person can visualize entities in a textual context and match it to database tables and determine a business context based on the matching, these are all steps of observation and evaluations. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
With respect to claim 13, “detect… extract textual…” These limitations could be reasonably and practically performed by the human mind, for instance a person can visualize an action taking place on UI and extract based on observation and evaluation textual context from it, these are all steps of observation and evaluations. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
“extracting textual…, identifying…, matching... degerming… identifying…” these limitations could be reasonably and practically performed by the human mind, for instance a person can visualize entities in a textual context and match it to database tables and determine a business context based on the matching, these are all steps of observation and evaluations. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, claims 1, 13 and 20 recite an abstract idea.

                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving…” (claim 1), “transmit…, receive…, execute… present results…” (claim 13) and “code for executing…, code for presenting…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying further in combination with insignificant extra solution activities as taught by the prior art below. Independent claims, 1, 13 and Claim 20 further recite “a business application… operational workflow… computing system… a processor… a non-transitory computer readable storage medium…, a program code”, are a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 13 and 20   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities, in the field of use, is well-understood, routine, and conventional. See MPEP 

Claims 2-12, 14-19 are dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 13-17 rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2017/0344895) in view of Gothi et al. (US 2017/0132195)

1. Roy teaches, A method comprising: 
receiving, by a computer system, textual content extracted from a user interface (UI) page of a business application, the UI page being part of an operational workflow executed by a user (Fig 1:128 – workspace, UI, Paragraphs 87 & 88 – teaches a just in time analytics Cards tool which monitors user interaction during an operational workflow, like when creating a document);
identifying, by the computer system, a plurality of entities in the textual context corresponding to business objects used by the business application (Fig 8A-8C, Paragraphs 87 & 88 –based on identified vendor name (business object), JIT engine identifies additional content); 
matching, by the computer system, the identified plurality of entities to one or more database tables maintained in a first database associated with the business application (Paragraph 88 – teaches matching entities (vendors) to relevant information); and 
determining, by the computer system based on the matched one or more database tables, a likely business context for the UI page (Paragraph 42 and 43 – teaches content management servers, application, servers, directory servers Paragraph 88 – teaches matching relevant information, for this vendor for this particular type of document).
Roy does not explicitly recite the matching data to be database tables.
(Paragraphs - 35, 63 & 66, Fig 2 – teaches suggestion based on possible matches to data stored in underlying database) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Roy’s invention to utilize contextual suggestions utilizing hierarchical data model as taught by Gothi, because both Roy and Gothi are analogous arts in the area of utilizing analytics to provide contextual suggestions. This would allow Rosy’s invention the ability to further enhance suggestions by allowing for utilization of hierarchical data model as taught by Gothi.

2. Roy/Gothi do not explicitly teach, prior to identifying the plurality of entities: sanitizing the textual content by eliminating stop words and facts. Roy teaches, extracting and delivering contextually high value data-points from various cues to the end user, wherein the JIT analytics engine identifies relevant information based on identifying a vendor name in the field (See Fig 8A-8C), Gothi teaches suggestion engine refencing a data model based upon a user input, parsing metadata and other contextual information (See Fig 2, Paragraphs 53-56). Official notice is taken. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow for removal of stop words including numerical data (facts) to extract and identifying attributes.  Insomuch as the extraction and identification of attributes or contextual data for searching from a UI would require removal of stop words and facts from the UI, thus, provides sufficient rationale to support a conclusion of obviousness (See MPEP 2141 Section III citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (U.S. 2007)).  

3. Roy/Gothi teach, The method of claim 1 wherein matching the identified plurality of entities to the one or more database tables comprises: 
identifying database tables in the first database that include at least one database column matching an entity in the plurality of entities (Fig 2: 204, 206, 208 and 210, Paragraphs 53-57, Gothi).

4. Roy/Gothi teach, The method of claim 1 wherein determining the likely business context comprises:
selecting a subset of the one or more database tables whose database columns match the most entities in the plurality of entities; and defining the likely business context as corresponding to the selected subset (Fig 4, paragraph 77 – teaches identifying subset of a table based on business context, Gothi)

5. Roy/Gothi teach, The method of claim 1 further comprising: 
identifying an action point associated with the UI page, the action point representing a decision point or action to be taken by the user within the UI page; and  determining a target dimension from the action point (Fig 4 element 401 – teaches an action point representing a decision taken by the user, Gothi).

6. Roy/Gothi teach, The method of claim 5 wherein identifying the action point comprises: 
inspecting a DOM (Document Object Model) element of the UI page that triggered extraction of the textual content (Paragraph 58 – teaches HTML components utilized in GCE screen displaying an in-context help information, which is also utilized by JIT analytic system, Roy, Abstract – teaches an underlying data a model, Gothi).

7. Roy/Gothi teach, The method of claim 5 further comprising: 
identifying one or more candidate analytics or insights based on the target dimension and the likely business context (Fig 4: 402, 401, Fig 2 – based on the action of the user, a target dimention and business context is identified, Gothi, Fig 8A-8C, Paragraphs 87 & 88 –based on identified vendor name (business object), JIT engine identifies additional content, Roy). 


8. Roy/Gothi teach, The method of claim 7 wherein identifying the one or more candidate analytics or insights comprises: 
identifying, in a second database associated with the business application, a plurality of analytic views that are relevant to the likely business context; and
selecting one or more of the analytic views that include the target dimension as a view column.

9. Roy/Gothi teach, The method of claim 7 further comprising:
ranking the one or more candidate analytics or insights based on a user- defined cost function; and 
selecting a subset of the one or more candidate analytics or insights determined to have the highest rank.


generating an analytics query object using the selected subset of the one or more candidate analytics or insights, the analytics query object including one or more queries for generating output for the selected subset.

11. Roy/Gothi teach, The method of claim 10 wherein the one or more queries are directed 2 to the second database comprising the plurality of analytic views. 

12. Roy/Gothi teach, The method of claim 10 further comprising: 
executing the one or more queries included in the analytics query object; and
 presenting results of the one or more queries within the UI page of the business application. 

Claims 13-17 are similar to claims 1-7 hence rejected similarly.
Allowable Subject Matter
Claims 8-12, 18-19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159